Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

	
The amendment filed November 2, 2022, is acknowledged and has been entered.  Claims 8-9 have been newly added.  Claims 1, 3, 5 and 7 have been amended. 

	Claims 1-9 are pending and are under examination.

Grounds of Objection and Rejection Withdrawn
	Unless specifically reiterated below, Applicant's amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 1-9 are rejected under 35 U.S.C. 103(a) as obvious over O’Neill et al (JNCI, 84(23):1825-1828, 1992, IDS), He et al (Int. J. Bio. Mark., 15(2):139-146, 2000, IDS), Zhang et al (CDP, 25(1):8-15, 2001, IDS) and Broet et al (JCO, 19:11, abstract only, 2001).
O’Neill et al teach that serum thymidine kinase 1 can be used as a marker to predict breast cancer recurrence as serum TK levels rise in breast cancer patients with disease recurrence after treatment (see entire document e.g., abstract and page 1826, middle column).  O’Neill et al further teach monitoring serum TK levels twice a month for the first 6 months following treatment and that rising TK levels correlate with disease progression (see page 1826, middle column).  Accordingly, O’Neill et al teach methods of monitoring serum TK1 levels before and after treatment which predicts a high risk of cancer recurrence when TK1 levels rise following treatment.
He et al teach methods that comprise: (i) contacting an antibody that binds specifically to a thymidine kinase 1 (TK1) protein with a blood serum sample from breast cancer subjects; 
determining the amount of antibody binding to the TK1 protein and/or to a TK1 protein complex in the blood serum sample, to obtain a reference amount of antibody binding; 
contacting the antibody that binds specifically to the thymidine kinase 1 (TK1) protein with a blood serum sample from breast cancer subjects after undergoing the treatment for cancer; 
determining the amount of antibody binding to the TK1 protein and/or the TK1 protein complex in the blood serum sample after undergoing the treatment for cancer to obtain a post-treatment amount of antibody binding; 
comparing the post-treatment amount of antibody binding to the reference amount of antibody binding (see e.g., abstract, page 141-143 and Table 3).
He et al further teach that the level of TK1 in subjects with postoperative lymph node metastases (i.e. subjects with recurrent tumors) as compared to the TK1 level in postoperative tumor free subjects is greater than 1, i.e., the level has increased (see Table 3).  He et al further teach determining TK1 levels in breast cancer patients before surgery (see Table 3) and determining a post-treatment TK1 level one to six months following the treatment for cancer (see page 140, left column).  Finally, He et al teach using a TK1 antibody that binds specifically to a C-terminal portion of the TK1 protein, wherein the C-terminal TK1 portion used to raise the antibody has the same amino acid sequence as the instant SEQ ID NO: 1 (see page 140, left column) and that their methods determine the amount of antibody binding by measuring the amount of antibody binding to TK1 in an ECL dot blot immunoassay (see page 140, right column and page 141, left column).   
Zhang et al teach a thymidine kinase 1 immunoassay that was used to monitor TK1 levels in serum samples of breast cancer patients (see abstract).  Zhang et al teach that “Previous studies demonstrated that TK levels in serum from breast cancer patients are elevated markedly as compared to serum TK levels in control patients and correlate directly with the stage of the disease. Serum from patients with primary breast tumors had significantly elevated TK levels as compared to serum from control patients. TK levels in patients with advanced disease were elevated significantly as compared to TK levels in patients with primary breast tumors. Also, serum TK levels taken from patients who had a "suspicious lump" diagnosed subsequently as breast cancer were elevated significantly. In other studies, serum TK levels in breast cancer patients who received therapy and were considered disease-free rose concurrently with disease recurrence. Further research confirmed that the TK1 isozyme was responsible for elevations in TK. The level of TK1 in the primary breast tumor was shown also to correlate directly with tumor recurrence: Those tumors with high TK1 levels were most likely to show recurrence.”
Broet et al teach that in patients with operable breast cancer that high TK levels were related to shorter disease specific survival, local recurrence-free interval and distant-relapse-free interval. Broet et al teach that adjuvant chemotherapy was more efficacious in patients with high TK levels.
Thus, in view of these references, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made because the prior art recognized that breast cancer recurrence can be predicted by monitoring levels of TK1 in breast cancer patients over their course of treatment and follow-up and because He et al recognized that antibodies could be used to monitor levels of TK1 protein in the serum of patients and that the ratio of TK1 levels in subjects with postoperative lymph node metastases to the TK1 levels in a population of postoperative tumor free subjects is greater than 1, while Broet et al discloses selecting adjuvant chemotherapy as more efficacious in patients with high TK levels.  Accordingly, based on the art established correlations that TK1 levels rise with cancer recurrence and that TK1 levels are higher in patients with metastases as compared to tumor free patients following treatment, one of skill in the art would have logically concluded that postoperatively measuring serum levels of TK1 in breast cancer patients using the antibody of He et al and comparing the level to a reference amount of TK1 in the serum of that patient before treatment or shortly after treatment could be used to predict an increased likelihood of breast cancer relapse when the ratio of the post-treatment amount of antibody binding to the reference amount of antibody binding was greater than one and that this recurrence would need treatment so they would select and administer adjuvant chemotherapy as more efficacious in patients with high TK levels as suggested by Broet et al.  
In this case, based on the teachings of He et al, Zhang et al, O’Neill et al and Broet et al one of skill in the art would have been motivated to look at TK1 levels in the serum of subjects both pre and post treatment using the antibodies of He et al in order to monitor patients for cancer recurrence.  Furthermore, one of skill the art would have been motivated to use the antibodies of He et al or Zhang et al to look at serum TK1 levels since the methods of O'Neill required the use of radioactivity (see page 1826, right column) while the antibody dot blotting techniques of He et al and the immunoassay of Zhang et al do not, so one would not determine the enzyme activity level of TK1 in the samples.  Additionally, the dot blot methods or ELISA methods can rapidly and reliably screen many samples for TK1 levels.   Accordingly, based on the knowledge in the art regarding using TK1 as a cancer marker and a marker for cancer recurrence, it is submitted that one of skill in the art would have found it obvious to use the TK1 antibody of He et al to determine and to compare TK1 levels from the serum of patients over time and if a post-treatment level was increased over an earlier level one of skill in the art would have found it obvious to mentally predict that such an increased level indicated an increased likelihood of cancer recurrence in the patient and mentally select adjuvant chemotherapy treatments for such high risk patients and then administer such adjuvant chemotherapy.  
This is the case in part because O’Neill et al, Zhang et al and He at al teach that thymidine kinase is a known tumor marker and that the amount of TK1 increases in rapidly proliferating cancer cells and in the serum of cancer patients with rapidly proliferating cancers (see O’Neill page 1826, Zhang et al page 14 and He page 139), so it is apparent that one of skill in the art would have predictably expected that a higher post-treatment amount of TK1 as compared to an earlier amount would predict an increased likelihood of cancer relapse (or active recurrence) since the higher amount would indicate that there are likely more rapidly proliferating cells in the patient.  However, if the treatment was effective at eliminating the rapidly proliferating cells in the patient, the levels of TK1 in the serum would remain low as evidenced by the teachings of He et al, Zhang et al and O’Neill et al.
Notably, as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id. at ___, 82 USPQ2d at 1396. (see e.g., abstract, page 141-143 and Table 142).
In this case, based on the knowledge in the art with respect to TK1 as a tumor marker and marker of tumor recurrence along with the teachings of He et al that TK1 levels fall postoperatively in tumor free patients, while postoperative patients with tumor metastases have raised levels of TK1, it is submitted that one of skill in the art using ordinary creativity and inferences would have arrived at methods encompassed by the claims which predict an increased likelihood of cancer relapse if the ratio of the post-treatment amount of antibody binding to the reference amount of antibody binding is greater than one using common sense and basic scientific training and then select adjuvant treatments for such patients as necessary.  Notably, doctors and clinicians treat patients and are motivated to provide optimal care, so when they have evidence that the cancer is likely recurring, they would be motivated to select adjuvant treatments to optimally treat their patient.  As evidenced by Table 3 in He et al, the ratio of TK1 levels in patients with metastases to postoperative tumor-free patients is almost 10, and one of skill in the art would recognize that these results predictably establish that higher levels of TK1 correlate with tumor recurrence such that when TK1 levels in a patient increase following treatment or reach levels higher than before treatment one would predict an increased likelihood of cancer relapse in that patient and would mentally select adjuvant treatments.
"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). 
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. lnterdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 
Given that the prior art recognized TK1 as a tumor marker that could also predict tumor recurrence and the prior art recognized obtaining serum TK1 levels with antibodies encompassed by the claims in patients before and after treatment and obtaining serum TK levels up to twice monthly for 6 months after starting treatment, it would be routine for one of ordinary skill in the art to monitor and compare serum TK1 levels in patients over their course of treatment and during their follow-up visits in order to predict a likelihood of cancer recurrence in a patient that had been treated with chemotherapy or surgery and then select adjuvant treatments for administration as needed and as claimed.  Notably, He et al in further suggest using serum TK1 levels in methods of “monitoring and predicating the efficacy of therapy in breast cancer patients” (see page 145, right column) and that TK1 antibodies are useful for monitoring the efficacy of treatment (see page 144, right column).  Accordingly, based on the findings of He et al that TK1 levels are higher in patients with metastases as compared to postoperative tumor-free patients and the findings of O’Neill that TK1 can be used to predict cancer recurrence, one of skill in the art would have had an advantage and a reasonable expectation of success in monitoring serum levels of TK1 protein and/or TK1 protein complexes with an antibody that binds to a peptide of SEQ ID NO:1 in breast cancer patients before treatment and after treatment within one to six months following treatment, including at about three months following treatment with an antibody that binds to TK1 to predict an increased likelihood of cancer relapse wherein an adjuvant treatment is selected for high risk patients as claimed.
Once again as TK1 levels were known to increase in breast cancer and the levels was known to decrease in disease free patients, one of ordinary skill would recognize that monitoring the level after treatment could be used to indicate a likelihood of recurrence as the level should stay low in disease free patients who would not need an adjuvant treatment, but those patients with a higher level of TK1 would need an adjuvant treatment selected.  Therefore, one of skill in the art would have recognized using the knowledge of the references and their common sense that if the level was greater after treatment than a level before treatment or during the treatment that this would predict a likelihood of recurrence and necessitate the selection of an adjuvant treatment.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Response to Arguments
	In the response, Applicant traverses the 103 rejection and argues that “O’Neill concluded that total tumor TK activity was significantly elevated in the patients who subsequently (during a follow-up
period of 41 months) had disease recurrence than in those who did not (page 1827, left column,
first paragraph; Table 1). There was, however, no significant difference in total serum TK
activity between the patients who subsequently had disease recurrence and those who did not
(page 1827, left column, first paragraph; Table 1).”
		
	In response, this argument is not found persuasive as O’Neill states “Total tumor TK activity (i.e., TK1 plus TK2) was significantly (P<.001) more elevated in patients who subsequently had disease recurrence than in those who did not (Table 1). The decreases in percent TK2 tumor levels were also significantly (P<.001) greater in patients with recurrence relative to those in patients who did not have recurrence (Table 1), indicating that the elevations in total tumor TK levels were largely due to increased TK1 levels.”  Accordingly, O’Neill identified a decrease in TK2 and that the elevation was largely due to increased TK1 levels, which makes TK1 a marker for breast cancer and breast cancer recurrence.

	Applicant further traverses the 103 rejection and argues that “However, Applicant submits that the teachings of He are more nuanced than asserted in the Office Action and do not lead one of ordinary skill in the art to the present methods. That is, He discloses determining serum TK1 levels using a dot blot procedure in 11 healthy volunteers, 17 preoperative breast cancer patients, 38 postoperative patients that were tumor-free six months following surgery, 10 patients with lymph node metastases and 21 patients with benign tumors (page 140, left column, Sources of serum samples). He concluded that there was a significant difference (1) between postoperative patients and healthy volunteers, (2) between preoperative patients and patients with benign tumors, and (3) between preoperative patients and postoperative patients without metastases (Abstract; Table III). However, there was no significant difference between preoperative patients and postoperative patient with metastases 
(Abstract; page 143, left column; Table III). He also concluded that there was a good correlation between serum TK1 levels as determined using dot blot and serum TK activity in healthy individuals but there was not good correlation between serum TK1 levels as determined using dot blot and serum TK activity in cancer patients (page 143, right column, second paragraph; page 144, left column, first paragraph; Table IV). 

In response, this argument is not found persuasive as set forth in the Supreme Court decision in KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007):
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 82 USPQ2d at 1396.   An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int7 Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
	In this case, the knowledge about serum TK1 being a cancer marker is relevant to predicting cancer recurrence as it was evident in the art that serum TK1 levels correlate with cancer occurrence and, using common sense, with cancer recurrence as increasing TK1 protein levels would be considered to either reflect cancer recurrence or indicate a higher likelihood of recurrence based on the relevant art.  There not being a significant difference between a group of preoperative patients and a group of postoperative patients with metastases does not negate the common-sense conclusion that in an individual that a higher TK1 level after treatment would suggest the cancer has recurred.

It is further noted that the specification does nothing to determine whether the STK1 levels determined reflect recurrent cancer as well.  Notably, the instant claims merely claim that increased levels of serum TK1 protein correlate with a higher likelihood of cancer relapse and in looking at the cited art using common sense one of skill in the art would have also come to the same conclusion.  This is the case because serum TK1 levels are correlated with rapidly proliferating cells based on the prior art, so it is apparent that one of skill in the art would have predictably expected that a higher post-treatment amount one to six months later of TK1 as compared to an earlier amount would predict an increased likelihood of cancer relapse since the higher amount would indicate that there are likely more rapidly proliferating cells in the patient which could lead to recurrent cancer.  

Applicant further traverses the 103 rejection and argues that “Applicant respectfully disagrees with these conclusions and respectfully submits they are not supported by the teaching of the cited references. Rather, the cited combination fails to lead one of ordinary skill in the art to the claimed methods. First, the method of claim 1 requires contacting an antibody binding specifically to TK1 protein with a first body fluid sample taken from the patient before the completion of the cancer treatment (for example, chemotherapy) and with a second body fluid sample taken from the same patient within one to six months after completion of the cancer treatment. The claimed method further identifies the patient as having a high risk of future cancer relapse if the TK1 concentration in the second body fluid sample is equal to or higher than the TK1 concentration in the first body fluid sample. 
The Office Action refers to He and compares the serum TK1 level as determined in serum samples from postoperative tumor-free patients taken 6 months from the completion of the treatment (surgery) with serum TK1 level as determined in serum samples from postoperative patients with lymph node metastases. These different serum samples were taken from different patients (page 142, right column, S-TK1 in serum of breast cancer patients). Therefore, He's comparison is not relevant to the claimed method as He compares the TK1 concentration of a tumor-free patient 6 months following completion of the cancer treatment with the TK1 concentration of a metastases-containing patient following completion of the cancer treatment. This is in clear contrast to the claimed method, which compares the TK1 concentration in a body fluid sample taken from a patient before completion of the cancer treatment such as chemotherapy with the TK1 concentration in a body fluid sample taken from the same patient but at a subsequent period of time, namely 1 to 6 months from completion of the treatment. 
A more relevant comparison in He would be between TK1 concentration in serum samples from preoperative patients and TK1 concentration in serum sample from postoperative patients. However, according to He, the TK1 concentration in serum samples from postoperative patients is lower than the TK1 concentration in serum samples from preoperative patients, regardless of whether the postoperative patients are tumor free or with lymph node metastases. 
These results of He are in fact confirmed by reference (6) cited in O'Neill, although using serum TK activity rather than serum TK1 concentration. As is clearly shown in Fig. 7B in reference (6), the serum TK activity is lower in each of the monitored patients 1 to 6 months following treatment as compared to pretreatment. The opposite results as shown in reference (6) as compared to the claimed method is believed to be due to the lack of correlation between serum TK1 levels (concentration) and serum TK activity as seen in cancer patients as confirmed in He (page 144, left column, first paragraph). 
This means that both He and O'Neill in fact guide one of ordinary skill in the art in a fundamentally different direction by showing that the serum TK1 concentration or serum TK activity 6 months following completion of the cancer treatment is in fact lower than the serum TK1 concentration of serum TK activity prior to start of the cancer treatment. Therefore, the combined references fail to disclose, suggest or recognize that a patient can be identified as having a high risk of future cancer relapse if the TK1 concentration in a body fluid sample taken within 1-6 months after completion of a cancer treatment such as chemotherapy is equal to or higher than the TK1 concentration in a body fluid sample taken before completion of the cancer treatment.” 



as O’Neill states “Total tumor TK activity (i.e., TK1 plus TK2) was significantly (P<.001) more elevated in patients who subsequently had disease recurrence than in those who did not (Table 1). The decreases in percent TK2 tumor levels were also significantly (P<.001) greater in patients with recurrence relative to those in patients who did not have recurrence (Table 1), indicating that the elevations in total tumor TK levels were largely due to increased TK1 levels.”  Accordingly, O’Neill identified a decrease in TK2 and that the elevation was largely due to increased TK1 levels, which makes TK1 a marker for breast cancer and breast cancer recurrence.

These arguments are not found persuasive because as set forth above, the knowledge about serum TK1 being a cancer marker is relevant to predicting cancer recurrence as it was evident in the art that serum TK1 levels correlate with cancer occurrence and, using common sense, with cancer recurrence as increasing TK1 protein levels would be considered to either reflect cancer recurrence or indicate a higher likelihood of recurrence based on the relevant art.  This is the case because serum TK1 levels are correlated with rapidly proliferating cells based on the prior art, so it is apparent that one of skill in the art would have predictably expected that a higher post-treatment amount one to six months later of TK1 as compared to an earlier amount would predict an increased likelihood of cancer relapse since the higher amount would indicate that there are likely more rapidly proliferating cells in the patient which could lead to recurrent cancer or indicates recurrent cancer.  In fact, the higher the level in an individual at a later date would suggest to one of ordinary skill in the art a higher likelihood of recurrent cancer, i.e., a worse prognosis as the higher level indicates the cancer is growing more aggressively than before, so one of skill in the art would be more motivated to identify the subject as having a high risk of relapse and select and administer a treatment to that subject. Doctors routinely monitor patients for tumor recurrence and administer adjuvant treatments to patients when needed, so monitoring serum TK1 levels in breast cancer patients and administering adjuvant treatments when the level of serum TK1 was higher than before treatment would be considered within the knowledge of doctors treating breast cancer based on the prior art because doctors want to effectively treat their patients and a higher serum TK1 level indicates that the initial treatment has or is likely to fail.
It is well-known in the art that cancer, including breast cancer can recur and patients need to be monitored for recurrence, so it is only logical to monitor markers like serum TK1 that can indicate breast cancer occurrence as markers for breast cancer recurrence.  Logically, if the value is higher at a date after treatment than before or during treatment, then there is a high risk of breast cancer recurrence in that patient and they should be selected for adjuvant treatment.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


	Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 US Patent 10,551,385.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-5 of the patent recite:

1. A method of determining a likelihood of a future solid tumor cancer relapse in a human subject who has completed solid tumor cancer surgery, solid tumor cancer radiotherapy treatment and/or solid tumor cancer chemotherapy treatment and in whom a solid tumor cancer relapse has not been detected, wherein the solid tumor cancer is breast cancer or gastric cancer, the method comprising:
(i) contacting an antibody that binds specifically to a serum form of thymidine kinase 1 (STK1) protein with a blood serum sample taken from the subject within one to six months after completing the surgery, the radiotherapy treatment and/or the chemotherapy treatment, and before any breast cancer or gastric cancer solid tumor cancer relapse has been detected, wherein said subject had no detectable cancer tumor when the blood serum sample was taken;
(ii) determining an amount of antibody binding to the STK1 protein in the blood serum sample;
(iii) correlating said amount of antibody binding to the STK1 protein to a concentration of STK1 protein in the blood serum sample using a standard curve defining a correlation between an amount of antibody binding to recombinant human TK1 (rhTK1) and a concentration of rhTK1;
(iv) contacting said antibody with a reference blood serum sample taken from said subject before completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment of said human subject;
(v) determining a reference amount of antibody binding to said STK1 protein in said reference blood serum sample;
(vi) correlating said reference amount of antibody to a reference concentration of STK1 protein in the reference blood serum sample using said standard curve;
(vii) generating decision support information comprising a higher or lower likelihood of a future cancer relapse in said subject within one to ten years after completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment, wherein (a) if the solid tumor cancer is breast cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.08 defines a higher likelihood of a future cancer relapse, and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.78 defines a lower likelihood of future cancer relapse, and (b) if the solid tumor cancer is gastric cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.98 defines a higher likelihood of a future cancer relapse and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.35 defines a lower likelihood of future cancer relapse; and
(viii) providing notice of the decision support information to a physician monitoring said subject for solid tumor cancer relapse.
2. A method of determining a likelihood of a future solid tumor cancer relapse in a human subject who has completed solid tumor cancer surgery, solid tumor cancer radiotherapy treatment and/or solid tumor cancer chemotherapy treatment and in whom a solid tumor cancer relapse has not been detected, wherein the solid tumor cancer is breast cancer or gastric cancer, the method comprising:
(i) contacting an antibody that binds specifically to a serum form of thymidine kinase 1 (STK1) protein with a blood serum sample taken from the subject within one to six months after completing the surgery, the radiotherapy treatment and/or the chemotherapy treatment, and before any breast cancer or gastric cancer solid tumor cancer relapse has been detected, wherein said subject had no detectable cancer tumor when the blood serum sample was taken;
(ii) determining an amount of antibody binding to the STK1 protein in the blood serum sample;
(iii) correlating said amount of antibody binding to the STK1 protein to a concentration of STK1 protein in the blood serum sample using a standard curve defining a correlation between an amount of antibody binding to recombinant human TK1 (rhTK1) and a concentration of rhTK1;
(iv) contacting said antibody with a reference blood serum sample taken from said subject before completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment of said human subject;
(v) determining a reference amount of antibody binding to said STK1 protein in said reference blood serum sample;
(vi) correlating said reference amount of antibody to a reference concentration of STK1 protein in the reference blood serum sample using said standard curve;
(vii) generating decision support information comprising a higher or lower likelihood of a future cancer relapse in said subject within one to ten years after completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment, wherein (a) if the solid tumor cancer is breast cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.08 defines a higher likelihood of a future cancer relapse, and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.78 defines a lower likelihood of future cancer relapse, and (b) if the solid tumor cancer is gastric cancer, a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of greater than 1.98 defines a higher likelihood of a future cancer relapse and a ratio of said concentration of said STK1 protein and said reference concentration of said STK1 protein of less than or equal to 0.35 defines a lower likelihood of future cancer relapse; and
(viii) providing notice of the decision support information to a physician monitoring said subject for solid tumor cancer relapse, wherein said antibody binds specifically to a C-terminal portion of said STK1 protein corresponding to a portion of a sequence from amino acid 179 to amino acid 234 in human thymidine kinase 1 EC 2.7.1.21 (SEQ ID NO: 3) in the International Union of Biochemistry classification system.
3. The method according to claim 1, wherein said antibody binds specifically to a peptide selected from SEQ ID NO: 1 and SEQ ID NO: 2.
4. The method according to claim 1, wherein determining said amount of antibody binding comprises determining said amount of antibody binding to said STK1 protein in said blood serum samples by an enhanced chemoluminescence (ECL) dot blot assay system comprising a Charge Coupled Device (CCD) camera.
5. The method according to claim 1, wherein the method further comprises selecting differential cancer treatment for the subject based on the decision support information.
 Notably, these methods recite steps of (i) contacting an antibody that binds specifically to a serum form of thymidine kinase 1 (STK1) protein with a blood serum sample taken from the subject within one to six months after completing the surgery, the radiotherapy treatment and/or the chemotherapy treatment, and before any breast cancer or gastric cancer solid tumor cancer relapse has been detected, wherein said subject had no detectable cancer tumor when the blood serum sample was taken;
(ii) determining an amount of antibody binding to the STK1 protein in the blood serum sample;
(iii) correlating said amount of antibody binding to the STK1 protein to a concentration of STK1 protein in the blood serum sample using a standard curve defining a correlation between an amount of antibody binding to recombinant human TK1 (rhTK1) and a concentration of rhTK1;
(iv) contacting said antibody with a reference blood serum sample taken from said subject before completion of said surgery, said radiotherapy treatment and/or said chemotherapy treatment of said human subject;
(v) determining a reference amount of antibody binding to said STK1 protein in said reference blood serum sample;
(vi) correlating said reference amount of antibody to a reference concentration of STK1 protein in the reference blood serum sample using said standard curve;
(vii) generating decision support information comprising a higher or lower likelihood of a future cancer relapse and
selecting differential cancer treatment for the subject based on the decision support information
and these claimed and patented methods are encompassed by the instant claims. 
Accordingly, the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the patent anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent because one would be motivated to select adjuvant treatments and administer them as claimed when the initial treatment was found to not be effective, by an increasing serum TK1 level using an antibody that binds to the peptide of SEQ ID NO:1, in order to better treat the patient.
Response to Arguments
	In the response, Applicant traverses the 103 rejection and argues that “The claims of the '385 patent recite methods for determining a likelihood of a solid tumor cancer relapse. The methods are specific to relapse of breast cancer or gastric cancer and employ specific threshold ranges for defining higher likelihood and lower likelihood for breast cancer relapse (a ratio greater than 1.8 or less than or equal to 0.78) or gastric cancer relapse (a ratio greater than 1.98 or less than or equal to 0.35). On the other hand, the methods of claims 1-7 are for selecting an adjuvant treatment for a subject diagnosed with a cancer disease and treating the subject with the selected adjuvant treatment. Method of treatment claims are significantly different from claims that do not require treatment. Additionally, the methods of claims 1-7 identify the subject as having a high risk of future cancer relapse if the second concentration is equal to or higher than the first concentration and otherwise identifying the subject as having a low risk of future cancer relapse. Accordingly, the methods are not substantially the same, and the non-statutory obviousness-type double patenting rejection should be withdrawn.”

		
	In response, this argument is not found persuasive because treating a patient who has cancer recurrence flows naturally for a doctor that has determined the cancer is likely to recur or has recurred. While the claims point to a ratio greater than 1.8 or a ratio greater than 1.98, those ratios that indicate a higher likelihood of recurrence are both above 1, and a ratio of 2 to 1 also indicates a high risk of cancer recurrence based on the instant claims.  Furthermore, the claims of the patent recite that “the method further comprises selecting differential cancer treatment for the subject based on the decision support information” (see claim 5), and one of ordinary skill would expect to (and be motivated to) administer the differential cancer treatment for the subject based on the decision support information.
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, this rejection is being maintained.


Conclusion
	No claims are allowed. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eriksson et al (WO 95/29192) teach a TK1 peptide 100% identical to SEQ ID NO:1 used to make antibodies that bind TK1 and that the antibodies can be used to determine the degree of proliferation of tumors.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
December 9, 2022